Name: Commission Regulation (EEC) No 3359/92 of 21 November 1992 suspending advance fixing of monetary compensatory amounts and of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 340/ 123 . 11 . 92 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3359/92 of 21 November 1992 suspending advance fixing of monetary compensatory amounts and of aid for peas, field beans and sweet lupins maintenance of the present arrangements is likely to lead to a speculation and disturbance of the markets ; whereas advance fixing of the amounts and aids referred to above should therefore be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3247/89 (2), and in particular Article 1 1 (2) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2206/90 (4), and in particular the second subparagraph of Articles 6a (2) thereof, Whereas advance fixing of the monetary compensatory amounts introduced by Council Regulation (EEC) No 1677/85 (*), and of the aids for peas, field beans and sweet lupins covered by Council Regulation (EEC) No 1431 /82 (6), may be suspended should the market for the product be or risk being disturbed because of an abnormal situation ; Whereas given the present monetary situation and the prevailing uncertainty on the currency exchange markets HAS ADOPTED THIS REGULATION : Article 1 1 . Advance fixing of monetary compensatory amounts is suspended for applications lodged between 23 and 25 November 1992. 2. Advance fixing of aid for peas, field beans and sweet lupins is suspended for applications lodged between 23 and 25 November 1992. 3 . Applications lodged during those periods shall be invalid. Article 2 This Regulation shall enter into force on 23 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 310, 21 . 11 . 1985, p . 22. 0 OJ No L 314, 28. 10. 1989, p . 51 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p . 11 . 0 OJ No L 164, 24. 6. 1985, p. 6. (6) OJ No L 162, 12. 6. 1982, p . 28.